DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1, 3-8 and 10, there is no cited art that discloses a housing, a relay circuit and an external electronic device connected and operative as recited in claim 1 and “wherein the relay circuit is configured to form a resonance frequency higher than an operating frequency range of the electromagnetic field transmitted by the external electronic device,
 wherein an inductance of the relay circuit is set to be relatively smaller than an inductance of a transmission coil included in the external electronic device, 
wherein the resonance frequency of the relay circuit is set within a range of an upper limit operating frequency of the external electronic device and 1.3 times the upper limit operating frequency, and
 wherein the relay circuit includes a relay coil member having a first diameter that is smaller than a second diameter of a reception coil member included in another external electronic device.”
No cited art discloses the relay circuit including a relay coil member having a diameter that is smaller than the diameter of a reception coil within another external electronic device and wherein the relay circuit forms a resonance frequency higher than 
 For instance, Sherman et al. (USPAPN 2020/0328617) discloses that the relay coil is larger than or equal to in size with respect to the reception coil of the another device.  Thus, Sherman et al. fails to disclose (and teaches away from) sizing the relay coil smaller in diameter than the reception coil.  
Additionally, the newly cited art of Jang (USPN 10,148,321) discloses, in Fig. 21, a relay coil (433) in a housing (420) having a diameter which smaller than the diameter of the coil (431) of the additional electronic device (410).  However, Jang discloses that the electronic device (e.g., NFC device receiving signals from/transmitting signals to 420/410), the relay coil/device (433/432) and the another electronic device (410) all operate at the same frequency centered at 13.56 MHz (see Col. 4 lines 63-67, Col. 11 lines 44-57, and Col. 15 lines 23-24).  Thus, it would be deleterious to the operation of Jang to set different operating/resonant frequencies between the relay and the external electronic device as recited in claim 1.  Therefore, there is no motivation to modify the inductances and/or operating/resonant frequencies of the devices of Jang.
Claim 11 recites similar limitations as the allowable subject of claim 1.  Thus, claims 11-15 are allowed for similar reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525.  The examiner can normally be reached on 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849